Citation Nr: 1805742	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-00 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to September 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction is currently under the Oakland, California RO.

The Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2016.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. 
§ 3.159(c)(4).  In this case, the evidence of record indicates that the Veteran suffered an event in service, to include hostile military or terrorist activity; his symptoms may be associated with his service as a medic in Vietnam; and the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, a VA psychiatric examination is necessary to diagnose any current psychiatric disorder, and to determine if any such disorder is related to the Veteran's military service.

The Board notes that although the Veteran was diagnosed with PTSD under the DSM-IV criteria by a Vet Center counselor, it is unclear what qualifications the counselor had in order to make an appropriate diagnosis under VA standards.  Service connection for PTSD based on the fear of hostile military or terrorist activity requires a diagnosis from a VA psychiatrist or psychologist.  38 C.F.R. § 3.304(f).  Though the record also contains notes regarding PTSD symptoms from the Veteran's private psychiatrist, they do not indicate a definite diagnosis under DSM-IV or DSM-5 criteria.  Accordingly, an examination is necessary upon remand.

The AOJ should also obtain any outstanding VA treatment records and request that the Veteran provide the details concerning any outstanding private treatment records related to the issue being decided herein.  The AOJ should have the Veteran submit the necessary authorizations required to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any relevant, outstanding post-service VA treatment records.

2.  After obtaining any necessary authorizations from the Veteran, associate with the claims file any relevant, outstanding private treatment records.

3.  After associating all outstanding private and VA treatment records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder, to include PTSD.  The claims file should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a)	If the examiner finds that upon examination a diagnosis of PTSD is warranted, is it at least as likely as not (a fifty percent probability or greater) that the disorder is related to an in-service stressor, including the Veteran's claimed stressors related to his service as a medic in Vietnam, or related to the fear of hostile military or terrorist activity associated with the his active duty service?

b)	Is it at least as likely as not (a fifty percent probability or greater) that any other currently diagnosed psychiatric disorder is related to the Veteran's active duty service?

The examiner is directed to consider any potential diagnosis under both the DSM-IV and DSM-5 criteria, utilizing the standard most beneficial to the Veteran.  The examiner should reconcile any findings with the Veteran's prior PTSD diagnosis by a Vet Center counselor, as documented in a December 2012 letter.  The examiner is further directed to assume the validity of the Veteran's service at Da Nang Air Base in Vietnam.  The examiner should discuss any relevant medical and lay evidence, including the buddy statements submitted by the Veteran.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

The complete bases for all medical opinions must be provided.

4.  The AOJ should then readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a SSOC and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




